                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


UNITED STATES OF AMERICA,

       v.                                            CASE NO.: 4:19-cr-159

DINO SORIANO,



                                     ORDER

      Based upon the application of the Government, and for good cause shown

therein, it is hereby ORDERED that the Government=s Motion for Downward

Departure be sealed until further Order of this Court, excepting only such disclosures

as the government deems necessary to comply with its obligations under Brady v.

Maryland, 373 U.S. 83 (1963).

      SO ORDERED, this 27th day of February, 2020.




                                 R. STAN BAKER
                                 UNITED STATES DISTRICT JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
